Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 1 of 17    PageID #:
                                  6405


                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 EUGENE SCALIA, Secretary of   )          CIVIL NO. 18-00155 SOM-WRP
 Labor, United States          )
 Department of Labor,          )          ORDER AFFIRMING DISCOVERY
                               )          ORDERS, ECF NOS. 307 and 313
           Plaintiff,          )
                               )
      vs.                      )
                               )
 NICHOLAS L. SAAKVITNE, an     )
 individual; NICHOLAS L.       )
 SAAVITNE, A LAW CORPORATION, )
 a California Corporation;     )
 BRIAN BOWERS, an individual; )
 DEXTER C. KUBOTA, an          )
 individual; BOWERS + KUBOTA   )
 CONSULTING, INC., a           )
 corporation; BOWERS + KUBOTA )
 CONSULTING, INC. EMPLOYEE     )
 STOCK OWNERSHIP PLAN,         )
                               )
           Defendants.         )
 _____________________________ )

        ORDER AFFIRMING DISCOVERY ORDERS, ECF NOS. 307 and 313

 I.          INTRODUCTION.

             Defendants Brian Bowers and Dexter C. Kubota created a

 company, Bowers + Kubota Consulting, Inc., through which they

 provided consulting, architectural, and engineering services.

 According to the Complaint, the two men then created an Employee

 Stock Ownership Plan (“ESOP”) called Bowers + Kubota Consulting,

 Inc. Employee Stock Ownership Plan (“ESOP”), and sold their 100%

 ownership interest in their consulting firm to the ESOP.             The

 consulting company was allegedly overvalued based on faulty data.

 Overvaluation would have caused the ESOP to pay the two

 individuals more money than the consulting company was worth.
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 2 of 17    PageID #:
                                  6406


 The Secretary of Labor, Eugene Scalia (the “Government”),

 proceeding under ERISA, is suing the two individuals, the

 consulting company, the ESOP, the trustee of the ESOP, Nicholas

 L. Saakvitne, and the trustee’s law firm, alleging that the sale

 to the ESOP improperly benefitted Bowers and Kubota individually

 to the detriment of the ESOP.       The Government also claims that

 Saakvitne breached his duties as the ESOP’s trustee.

             Discovery in the case has been extremely contentious.

 In the latest dispute, Bowers and Kubota sought to depose two

 Government employees with respect to prior investigations into

 Saakvitne, including an investigation into another company’s ESOP

 that Saakvitne was the trustee of, Hot Dog on a Stick.          This was

 the latest of several discovery attempts to get such information,

 which Bowers and Kubota said was relevant to their statute of

 limitations and estoppel defenses.        On September 16, 2020, the

 Magistrate Judge assigned to this case issued a protective order,

 determining that the Government had “established good cause . . .

 to limit the discovery at issue related to the Prior Saakvitne

 Investigations.”     ECF No. 275, PageID # 6047.      Thereafter,

 disputes arose about the application of the limitations, and the

 Magistrate Judge once again had to resolve the disputes.             Because

 the Magistrate Judge did not clearly err or act contrary to law

 in ruling that the latest deposition requests were barred by the

 protective order, the Magistrate Judge’s orders are affirmed.


                                      2
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 3 of 17   PageID #:
                                  6407


 II.         BACKGROUND.

             According to the Complaint, Bowers and Kubota

 controlled their respective trusts, which owned Bowers + Kubota

 Consulting, Inc.     See Complaint ¶ 6, ECF No. 1, PageID # 4.         On

 December 14, 2012, Bowers and Kubota allegedly sold their shares

 of the consulting company’s stock to an ESOP for more than those

 shares were worth.     Id. ¶¶ 7-8.    Saakvitne, the trustee of the

 ESOP, allegedly relied on a flawed appraisal of those shares

 despite obvious problems with it.        Id. ¶ 8, PageID # 5.    The

 Complaint alleges that this transaction violated ERISA by

 benefitting Bowers and Kubota individually to the detriment of

 the ESOP.

             The Government, through the Employee Benefits Security

 Administration (“EBSA”), had conducted 16 prior unrelated

 investigations into Saakvitne and his law firm.         See ECF No. 275,

 PageID # 6034.     Bowers and Kubota have been seeking discovery

 pertaining to those investigations for more than a year, leading

 to numerous discovery disputes that have been addressed by the

 court.    On November 22, 2019, for example, the Magistrate Judge

 ordered the Government to

             produce to the Court for in camera review a
             chart that lists each investigation involving
             Defendant Saakvitne related to an ESOP or
             other stock transaction that (a) summarizes
             the matter investigated, (b) lists the date
             the investigation began, (c) lists the date
             the investigation concluded or states that


                                      3
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 4 of 17   PageID #:
                                  6408


             the investigation is ongoing, and (c) states
             the result of the investigation.

 Minutes of Hearing (Nov. 22, 2019), ECF No. 137, PageID # 2222.

             On February 10, 2020, the Magistrate Judge determined

 that certain “core documents” from the 16 Saakvitne

 investigations “are relevant to Defendants’ statute of

 limitations affirmative defense to attempt to show knowledge of

 the breach at issue and relevant to Defendants’ estoppel

 affirmative defense to show that Defendants appropriately

 exercised their fiduciary duties and should not have exercised

 any greater degree of care in dealing with and monitoring

 Saakvitne.”    Order Following February 7, 2020 Hearing Re:

 Defendants Brian J. Bowers and Dexter C. Kubota’s Motion to

 Compel Discovery, ECF No. 162, PageID # 3171.         However, the

 Magistrate Judge determined that Bowers and Kubota’s request for

 119,000 documents relating to the 16 investigations was not

 proportional to the needs of this case.        Id., PageID # 3172.      The

 Magistrate Judge concluded “that a request limited to the

 production of the case opening form, the investigative plan, and

 the report of investigation, without exhibits or appendices, for

 each investigation is proportionally appropriate to the needs of

 this case.”    Id.   The Magistrate Judge then ordered the

 Government to produce unredacted versions of those “core

 documents” or to submit to the court for in camera review any

 document for which the Government was asserting a privilege and

                                      4
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 5 of 17   PageID #:
                                  6409


 to produce a privilege log to Bowers and Kubota with respect to

 the assertion of privileges.       Id., PageID #s 3172-73.

             The Government produced redacted “core documents” along

 with a privilege log.      See ECF No. 184, Page ID # 3754.

             On April 3, 2020, the Magistrate Judge denied Bowers

 and Kubota’s request to have the Government produce unredacted

 “core documents.”     See ECF No. 184.     When Bowers and Kubota

 continued to seek discovery pertaining to the Saatvitne

 investigations, the Government sought a protective order, which

 was granted by the Magistrate Judge on September 16, 2020.           See

 ECF No. 275, PageID #s 6038-47.       The Magistrate Judge recognized

 that Bowers and Kubota were entitled to discovery with respect to

 when the Government learned of the ESOP transaction at issue in

 this litigation, as that discovery was relevant to their statute

 of limitations and estoppel defenses.        Id., PageID # 6044.

 However, the Magistrate Judge ruled that Bowers and Kubota’s

 discovery requests seeking additional information about the 16

 Saakvitne investigations were not relevant to the claims and

 defenses in this litigation, as that information would not show

 that the Government had actual knowledge or was willfully blind

 with respect to the ESOP transaction in this case.          Id., PageID

 #s 6042-43.    The Magistrate Judge then concluded that the

 discovery requests were not proportional to the needs of the

 case.   Id., PageID # 6044.     The Magistrate Judge nevertheless


                                      5
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 6 of 17   PageID #:
                                  6410


 ordered the Government to produce limited discovery pertaining to

 “information that the [Government] obtained about the Bowers +

 Kubota Consulting, Inc. ESOP during two Prior Saakvitne

 Investigations” involving the Kennedy Fabricating, Inc. ESOP and

 the Hot Dog on a Stick ESOP.1      Id., PageID # 6046.     The

 Magistrate Judge granted the Government a protective order

 limiting other discovery relating to the 16 Saakvitne

 investigations.     Id., PageID # 6047.     Bowers and Kubota filed no

 objections with the district judge with respect to this

 protective order.

             On the same day that the protective order was issued,

 September 16, 2020, the Magistrate Judge issued an Order as to

 Expedited Letter Briefs Filed on August 31, 2020, ECF No. 276.

 At issue was the Government’s request for a protective order

 preventing Bowers and Kubota from asking questions at a

 deposition about the prior Saakvitne investigations beyond the

 scope of the “core documents” that had been produced pursuant to

 the court’s earlier discovery order.        The Magistrate Judge

 granted the protective order, stating




       1
      “On October 1, 2020, the Secretary produced to Defendants
 two declarations stating that after a search for documents
 reflecting any information the Secretary obtained about the
 Bowers + Kubota Consulting, Inc. ESOP (‘B+K ESOP’) during the
 Kennedy Fabricating, Inc. ESOP and Hot Dog on a Stick ESOP (‘HDOS
 ESOP’) investigations, there were no responsive documents.”
 Government’s Letter Brief, ECF No. 298, PageID # 6127.

                                      6
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 7 of 17   PageID #:
                                  6411


             Defendants shall limit their deposition
             questioning regarding the Prior Saakvitne
             Investigations to (1) the scope of
             information reflected in the core documents[]
             produced for all Prior Saakvitne
             Investigations and (2) the scope of
             information reflected in the documents that
             Court ordered be produced by the Secretary no
             later than October 1, 2020, i.e., documents
             that reflect any information that the
             Secretary obtained about the Bowers + Kubota
             Consulting, Inc. ESOP during the two Prior
             Saakvitne Investigations involving an ESOP
             that were opened before October 2014 (Kennedy
             Fabricating, Inc. ESOP and Hot Dog on a Stick
             ESOP).

 ECF No. 276, PageID # 6055.       Bowers and Kubota also filed no

 objections with this judge with respect to this protective order.

             Bowers and Kubota sought to reconvene the depositions

 of two Government employees, Robert Prunty and Crisanta Johnson.

 The Magistrate Judge allowed the reconvening in part and denied

 that in part via two discovery orders filed on November 3 and 5,

 2020, respectively.     See ECF Nos. 307 and 313.

             On September 28, 2020, after Prunty’s deposition had

 been completed, Prunty signed a declaration indicating that the

 Government had not obtained any document pertaining to the Bowers

 and Kubota ESOP during its investigation into the Kennedy

 Fabricating and Hot Dog on a Stick ESOPs.         The Magistrate Judge

 allowed Bowers and Kubota to recall Prunty to question him about

 that declaration.     See ECF No. 307, PageID # 6194.       However, the

 Magistrate Judge denied Bowers and Kubota’s



                                      7
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 8 of 17   PageID #:
                                  6412


             request to recall Mr. Prunty to question him
             regarding further information and documents
             from the Hot Dog on a Stick ESOP
             investigation. Defendants contend that they
             are entitled to examine Mr. Prunty regarding
             an email from the Hot Dog on a Stick ESOP
             investigation and the identity of an EBSA
             employee that was included on that email.
             See ECF No. 300. The Secretary argues that
             these topics are outside the scope of the
             Court’s prior orders. See ECF No. 299. The
             Court finds that requested information is
             outside the scope of the permissible
             deposition questions as previously ordered by
             the Court. As detailed above, in its
             Protective Order, the Court expressly ruled
             that further documents and information
             regarding the Prior Saakvitne Investigations
             are not relevant to any parties’ claims or
             defenses in this litigation and are not
             proportional to the needs of this case. See
             ECF No. 275 at 13-16. Further, this Court
             issued its Letter Briefs Order expressly
             limiting the permissible scope of deposition
             questions regarding the Prior Saakvitne
             Investigations to (1) the scope of
             information reflected in the core documents
             produced for all Prior Saakvitne
             Investigations and (2) the scope of
             information reflected in the declarations
             produced by the Secretary on October 1, 2020.
             See ECF No. 276. The additional information
             that Defendants seek related to the Hot Dog
             on a Stick ESOP investigation is not
             “reflected in the core documents” for this
             investigation. Although the Secretary based
             its instructions not to answer this line of
             questioning during Mr. Prunty’s initial
             deposition on other grounds, that does not
             change the Court’s analysis that this line of
             questioning is outside the limited scope of
             questioning related to the Prior Saakvitne
             Investigations allowed by the Court in its
             prior orders.

 ECF No. 307, PageID #s 6194-95.       Bowers and Kubota now challenge

 this denial.

                                      8
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 9 of 17   PageID #:
                                  6413


             The Magistrate Judge allowed the request to reconvene

 the deposition of Johnson in part, but prohibited Bowers and

 Kubota from asking questions “regarding the Prior Saakvitne

 Investigations, including any questions related to the Hot Dog on

 a Stick ESOP investigation.”       See ECF No. 313, PageId #s 6282-83.

 The Magistrate Judge stated that Bowers and Kubota had failed to

 show the relevance of such information to the ESOP transaction in

 this case.    Accordingly, the Magistrate Judge concluded that such

 questioning was outside the limited scope of questioning allowed

 with respect to prior Saakvitne investigations.         Id., PageID

 # 6279.    Bowers and Kubota object to this portion of the order.

             On November 17, 2020, Bowers and Kubota timely filed

 the present objections to the discovery orders limiting the

 reconvened Prunty and Johnson depositions.         See ECF No. 319

 (objecting to ECF Nos. 307 and 313).

 III.        STANDARD OF REVIEW.

             Rule 72(a) of the Federal Rules of Civil Procedure

 allows a party to object to a nondispositive magistrate judge

 order “within 14 days after being served with a copy” of it.

 Fed. R. Civ. P. 72(a).      It further provides, “A party may not

 assign as error a defect in the order not timely objected to.”

 Id.

             Under 28 U.S.C. § 636(b)(1)(A), a district judge may

 set aside a magistrate judge’s nondispositive order if it is


                                      9
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 10 of 17    PageID #:
                                   6414


  “clearly erroneous or contrary to law.”        See also Bhan v. NME

  Hosp., Inc., 929 F.2d 1404, 1414-15 (9th Cir. 1991) (stating that

  § 636(b)(1) “provides that the magistrate’s decision on a

  nondispositive issue will be reviewed by the district judge under

  the clearly erroneous standard”).        The Ninth Circuit has

  explained, “Pretrial orders of a magistrate under 636(b)(1)(A)

  are reviewable under the ‘clearly erroneous and contrary to law’

  standard; they are not subject to de novo determination.             The

  reviewing court may not simply substitute its judgment for that

  of the deciding court.”     Grimes v. City & Cty. of San Francisco,

  951 F.2d 236, 241 (9th Cir. 1991) (quotation marks and citations

  omitted).

              The threshold of the “clearly erroneous” test is high.

  “A finding is ‘clearly erroneous’ when although there is evidence

  to support it, the reviewing court on the entire evidence is left

  with the definite and firm conviction that a mistake has been

  committed.”    United States v. U.S. Gypsum Co., 333 U.S. 364, 395

  (1948); accord Easley v. Cromartie, 532 U.S. 234, 242 (2001)

  (stating that, in reviewing for clear error, “a reviewing court

  must ask whether, on the entire evidence, it is left with the

  definite and firm conviction that a mistake has been committed”

  (quotation marks and citation omitted)); Balen v. Holland Am.

  Line Inc., 583 F.3d 647, 655 (9th Cir. 2009) (“Review under the

  clearly erroneous standard is significantly deferential,


                                      10
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 11 of 17   PageID #:
                                   6415


  requiring a definite and firm conviction that a mistake has been

  committed.” (quotation marks and citation omitted)); Burdick v.

  Comm’r Internal Revenue Serv., 979 F.2d 1369, 1370 (9th Cir.

  1992) (“A finding of fact is clearly erroneous if we have a

  definite and firm conviction that a mistake has been

  committed.”).

               “‘A decision is ‘contrary to law’ if it applies an

  incorrect legal standard or fails to consider an element of the

  applicable standard.’”     Green v. Kanazawa, No. CV 16-00054

  LEK-KSC, 2018 WL 5621953, at *3 (D. Haw. Oct. 30, 2018) (quoting

  Na Pali Haweo Cmty. Ass'n v. Grande, 252 F.R.D. 672, 674 (D. Haw.

  2008)).

  IV.         ANALYSIS.

              Bowers and Kubota object to the Magistrate Judge’s

  prohibition of deposition questions to Prunty and Johnson with

  respect to prior Saakvitne investigations, including the

  investigation with respect to the Hot Dog on a Stick ESOP.

  Specifically, Bowers and Kubota seek to examine Prunty and

  Johnson with respect to a July 2014 email in the Hog Dog on a

  Stick ESOP investigation.      This email, written by an informant,

  was sent to the Los Angeles Regional Office, Johnson, and one

  other employee.    Bowers and Kubota seek the name of this

  employee.    See ECF Nos. 300, 319.




                                      11
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 12 of 17   PageID #:
                                   6416


             As the Magistrate Judge noted, the extent of allowable

  deposition questioning is limited by the Magistrate Judge’s

  earlier protective orders, which Bowers and Kubota did not seek

  to have reviewed by this district judge.        The Ninth Circuit has

  ruled that “a party who fails to file timely objections to a

  magistrate judge’s nondispositive order with the district judge

  to whom the case is assigned forfeits its right to appellate

  review of that order.”     Simpson v. Lear Astronics Corp., 77 F.3d

  1170, 1174 (9th Cir. 1996); see also Glenbrook Homeowners Ass'n

  v. Tahoe Reg'l Planning Agency, 425 F.3d 611, 619 (9th Cir.

  2005); F. R. Civ. P. 72(a).

             On February 10, 2020, the Magistrate Judge determined

  that certain “core documents” from the 16 Saakvitne

  investigations “are relevant to Defendants’ statute of

  limitations affirmative defense to attempt to show knowledge of

  the breach at issue and relevant to Defendants’ estoppel

  affirmative defense to show that Defendants appropriately

  exercised their fiduciary duties and should not have exercised

  any greater degree of care in dealing with and monitoring

  Saakvitne.”    Order Following February 7, 2020 Hearing Re:

  Defendants Brian J. Bowers and Dexter C. Kubota’s Motion to

  Compel Discovery, ECF No. 162, PageID # 3171.         The Magistrate

  Judge concluded “that a request limited to the production of the

  case opening form, the investigative plan, and the report of


                                      12
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 13 of 17   PageID #:
                                   6417


  investigation, without exhibits or appendices, for each

  investigation is proportionally appropriate to the needs of this

  case.”   Id.   The Magistrate Judge ordered the Government to

  produce unredacted versions of those “core documents” or to

  submit to the court for in camera review any document for which

  the Government was asserting a privilege and to produce a

  privilege log to Bowers and Kubota with respect to the assertion

  of privileges.    Id., PageID #s 3172-73.

             When Bowers and Kubota continued to seek discovery with

  respect to the prior Saakvitne investigations, the Government

  sought and obtained protective orders.        See ECF Nos. 275 and 276.

  The Magistrate Judge reasoned that discovery with respect to the

  prior Saakvitne investigations would not show the Government’s

  actual knowledge of or willful blindness to the ESOP transaction

  in this case.    Id., PageID # 6043.     The Magistrate Judge allowed

  limited discovery with respect to information the Government had

  “obtained about the Bowers + Kubota Consulting, Inc. ESOP during

  the two Prior Saakvitne Investigations involving an ESOP that

  were opened before October 2014 (Kennedy Fabricating, Inc. ESOP

  and Hot Dog on a Stick ESOP).”      Id., PageID # 6046.     However, the

  Magistrate Judge granted a protective order with respect to other

  discovery pertaining to the 16 prior Saakvitne investigations.

  Id., PageID # 6047.     This protective order was not timely

  objected to.


                                      13
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 14 of 17   PageID #:
                                   6418


             The Magistrate Judge then similarly granted a

  protective order that limited deposition testimony with respect

  to the prior Saakvitne investigations to:

             (1) the scope of information reflected in the
             core documents[] produced for all Prior
             Saakvitne Investigations and (2) the scope of
             information reflected in the documents that
             Court ordered be produced by the Secretary no
             later than October 1, 2020, i.e., documents
             that reflect any information that the
             Secretary obtained about the Bowers + Kubota
             Consulting, Inc. ESOP during the two Prior
             Saakvitne Investigations involving an ESOP
             that were opened before October 2014 (Kennedy
             Fabricating, Inc. ESOP and Hot Dog on a Stick
             ESOP).

  See ECF No. 276, PageID # 6055.

             Bowers and Kubota fail to demonstrate that the

  Magistrate Judge clearly erred or acted contrary to law in

  limiting the questioning of Prunty or Johnson with respect to

  prior Saakvitne investigations, including questioning about the

  July 2014 email concerning the Hot Dog on a Stick ESOP

  investigation.    The Magistrate Judge ruled:

             [The] requested information is outside the
             scope of the permissible deposition questions
             as previously ordered by the Court. As
             detailed above, in its Protective Order, the
             Court expressly ruled that further documents
             and information regarding the Prior Saakvitne
             Investigations are not relevant to any
             parties’ claims or defenses in this
             litigation and are not proportional to the
             needs of this case. See ECF No. 275 at
             13-16. Further, this Court issued its Letter
             Briefs Order expressly limiting the
             permissible scope of deposition questions
             regarding the Prior Saakvitne Investigations

                                      14
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 15 of 17   PageID #:
                                   6419


             to (1) the scope of information reflected in
             the core documents produced for all Prior
             Saakvitne Investigations and (2) the scope of
             information reflected in the declarations
             produced by the Secretary on October 1, 2020.
             See ECF No. 276. The additional information
             that Defendants seek related to the Hot Dog
             on a Stick ESOP investigation is not
             “reflected in the core documents” for this
             investigation.

  ECF No. 307, PageID #s 6194-95.

             Because Bowers and Kubota failed to timely object to

  the underlying protective orders, ECF Nos. 275 and 276, they

  cannot now claim that those orders were improperly decided.           See

  Fed. R. Civ. P. 72(a).     Thus, to the extent their current

  objections argue that the Magistrate Judge should have determined

  that the prior Saakvitne investigations, including the July 2014

  email, are relevant to their statute of limitations or estoppel

  defenses, that argument is foreclosed by the protective orders

  that determined that, except with respect to certain “core

  documents,” information concerning the 16 prior Saakvitne

  investigations is not relevant.       Any attempt to object to the

  protective orders at this time is untimely, as it was not done

  within 14 days of service of the orders.        See Fed. R. Civ. P.

  72(a).

             Bowers and Kubota fail to show that additional

  questioning concerning the prior Saakvitne investigations,

  including the July 14 email, is within the scope of information

  reflected in “core documents” produced with respect to the prior

                                      15
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 16 of 17   PageID #:
                                   6420


  Saakvitne investigations or within the scope of information

  “reflected in the documents that Court ordered be produced by the

  Secretary no later than October 1, 2020, i.e., documents that

  reflect any information that the Secretary obtained about the

  Bowers + Kubota Consulting, Inc. ESOP during the two Prior

  Saakvitne Investigations involving an ESOP that were opened

  before October 2014 (Kennedy Fabricating, Inc. ESOP and Hot Dog

  on a Stick ESOP).”     See ECF No. 276, PageID # 6055.      In their

  letter brief of October 29, 2020, Bowers and Kubota argue that

  the redacted name of the EBSA employee on the email arises from

  the “core documents.”     See ECF No. 300, PageID # 6146.       However,

  Bowers and Kubota fail to demonstrate that the email was actually

  within the scope of information reflected in the “core

  documents,” defined as the case opening form, the investigative

  plan, and the report of investigation, without exhibits or

  appendices, for each investigation.

             Finally, Bowers and Kubota fail to demonstrate that the

  email reflected information “obtained about the Bowers + Kubota

  Consulting, Inc. ESOP during the two Prior Saakvitne

  Investigations involving an ESOP that were opened before October

  2014 (Kennedy Fabricating, Inc. ESOP and Hot Dog on a Stick

  ESOP).”   See ECF No. 276, PageID # 6055.

             Because Bowers and Kubota fail to demonstrate that the

  discovery they seek is permitted under the protective orders,


                                      16
Case 1:18-cv-00155-SOM-WRP Document 333 Filed 12/08/20 Page 17 of 17             PageID #:
                                   6421


  they fail to demonstrate that the Magistrate Judge clearly erred

  or acted contrary to law in denying their requests for the

  discovery in issue.

  V.           CONCLUSION.

               The court affirms the Magistrate Judge’s orders

  restricting the questioning of Prunty and Johnson about matters

  prohibited by the protective orders.



                      IT IS SO ORDERED.

                      DATED: Honolulu, Hawaii, December 8, 2020.




                                   /s/ Susan Oki Mollway
                                   Susan Oki Mollway
                                   United States District Judge


  Scalia v. Heritage, et al., Civ. No. 18-00155 SOM-WRP; ORDER AFFIRMING DISCOVERY
  ORDERS, ECF NOS. 307 and 313




                                            17
